UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2066


IN RE:   CHARLES ALONZO TUNSTALL-BEY,

                Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:13-hc-02090-BO)



Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charles Alonzo Tunstall-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles        Alonzo   Tunstall-Bey     petitions      for     a    writ    of

mandamus seeking an order directing the district court to direct

prison officials to release the log of incoming and outgoing

legal mail and directing the district court to provide photocopy

services.      We    conclude   that    Tunstall-Bey    is    not    entitled     to

mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                   In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by Tunstall-Bey is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                        We

dispense     with     oral   argument    because      the    facts       and   legal

contentions    are     adequately   presented    in    the   materials         before

this court and argument would not aid the decisional process.



                                                               PETITION DENIED



                                        2